In a proceeding pursuant to article 78 of the CPLR, by ah inmate of a State prison under a 1961 judgment of conviction, to vacate a warrant against him which was lodged at the prison by the Mew York City Department of Correction on the basis of a 1960 judgment of conviction, the appeal is from a judgment of the Supreme Court, Bongs County, dated February 26, 1968, which vacated the warrant. Judgment reversed, on the law, without costs; warrant reinstated; and proceeding dismissed on the merits. The findings of fact below are affirmed. The question involved was ruled upon by this court when the matter was previously before it (see Matter of McGinnis v. Kross, 15 A D 2d 950). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.